IN THE UNITED STATES DISTRICT COURT FOR THE

 

DISTRICT OF COLUMBIA
MAHMOAD ABDAH, et al., )
Petitioners, §
v. § Civil Action No. 04-cv-1254 (RCL)
DONALD J. TRUMP, in his official capacity §
as President of the United States, et al., )
Respondents. §

 

0 R D E R
Upon consideration of 'Respondents’ Unopposed Motion for an Extension of Time to
Respond to Petitioner Uthman’s Motion to Grant Petition for Writ of Habeas Corpus, it is hereby
ORDERED that the motion is GRANTED. Respondent’s response to the motion is hereby due

no later than June 8,2018, kvj_¢. pie w

7/¢§///,; %c. w

Date The I~Ic;norablc Royce C. Lamberth
United States Senior District Judge